EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 3-4 and 15-16 are cancelled.  Claims 1, 2, 5-14 and 17-20 are pending and under examination.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
Priority
	The instant application is a divisional application of US 15/511,094 filed on 3/14/2017, which is a national stage entry of PCT/DK2015/050275 filed on 9/15/2015, which claims priority from Denmark application DKPA201470566 filed on 9/15/2014.  
Examiner’s Note
Applicant's after final amendments and arguments filed on 08/03/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. 
Reasons for Allowance
	The applicant has amended claims 1 and 14 to import the limitations of claims 4 and 16, respectively.  The limitation was not taught in the rejection over Barber and the applicant argues that Greensmith does not teach the extended formulation as in claims 1 and 14 by itself, which is correct.  Applicant argues that Paradissis does not provide for 85% of the active agent (arimoclomol) (of the instant claims) being released after at least 6 hours (360 minutes).  Thus, at 6 hours (360 minutes) or some point after 6 hours, 85% of the active agent would need to be released by the instant claims.  Applicant points that the examples of Paradissis do not provide for this profile and that Paradissis is also not to the same active agents of the instant claims.  Applicant provides two types of dissolution assays in the specification (table 7 with USP pH 6.8 phosphate buffer or 0.1 M HCl and otherwise same conditions) to define how dissolution rate is calculated.  Applicant shows in the specification that uncoated, non-extended release tablets do not provide the limitation of 85% release of the active agent (arimoclomol) after at least 6 hours (tables 10, 13, 14, 15 and 16) while the extended release formulations would allow for this release of 85% of the active agent (arimoclomol) after at least 6 hours (tables 18, 19 and 20, also see figure 17; both acidic or near neutral aqueous dissolution conditions).  The applicant found that such extended release formulations of arimoclomol would exhibit reduced inhibition of OCT2 (an organic cation transporter), which is beneficial for patients with certain health issues like diabetes or who may be taking other drugs that depend on OCT2 to be active.  
Conclusion
Claims 1, 2, 5-14 and 17-20 are allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613